

116 HR 3184 IH: To amend title 49, United States Code, to increase the vehicle length limitation for truck tractor-lowboy trailer combinations, and for other purposes.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3184IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Moolenaar introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to increase the vehicle length limitation for truck
			 tractor-lowboy trailer combinations, and for other purposes.
	
 1.Length limitationsSection 31111 of title 49, United States Code, is amended— (1)in subsection (a), by adding at the end the following:
				
 (8)Lowboy trailerThe term lowboy trailer means a semitrailer with a depressed section between the hitch and the first rear axle.; and (2)in subsection (b)(1)—
 (A)in subparagraph (G), by striking or; (B)in subparagraph (H), by striking the period and inserting ; or; and
 (C)by adding at the end the following:  (I)imposes a vehicle length limitation of less than 80 feet on a truck tractor-lowboy trailer combination with a front overhang of less than 4 feet and a rear overhang of less than 6 feet..
				